Title: 17 July., 17 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       17 July. The congress resolved that Washington had acted with dignity in refusing to receive an improperly addressed letter from Lord Howe and resolved further that no American commander should receive a letter from the enemy that failed to use his official rank in the address (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:567).
      